DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/EP2018/083195 filed 11/30/2018.
Acknowledgment is made of Provisional application No. 62/592,879, filed on Nov.
30, 2017.
Claims 1-15 are pending. 


Claim Objections

Claims 5-9, 14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend on any other multiple dependent claim.  See MPEP § 608.01(n).  
Claim 12 is objected to because of the following informalities:  
Claim 12 recites the composition exhibits a notched Izod impact resistance. It appears Applicant may have intended the article made from the composition has the claimed notched Izod impact resistance. 
Appropriate correction and/or clarification is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11, 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 10-11, 14-15 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lalgudi et al. (US 2010/0004375) in view of Bobsein et al. (5,245,000).
	Regarding claim 1: Lalgudi is directed to a method of making a polymer composition comprising: 
	(i) contacting a poly(arylene sulfide) (PAS)  and 
	(ii) contacting the poly(arylene sulfide) (PAS) with an ethylene copolymer impact modified. 
	Lalgudi doesn’t mention contacting PAS with an aqueous solution including zinc ions. 
	Bobsein is directed to a PAS useful for a wide range of applications that can be treated with an aqueous solution of zinc ions. One skilled in the art would have been motivated to have included the zinc treated PAS of Bobsein in Lalgudi since it improves melt stability (col. 8 ll. 12-19 Bobsein). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the PAS zinc treated PAS of Bobsein as the PAS of choice in Lalgudi. 
	The combination of Lalgudi and Bobsein doesn’t mention a zinc content of the poly(arylene sulfide) (PAS) to at least 1000 ppm as measured by Inductively Coupled Plasma Optical Emission Spectrometry (ICP-OES). 
However, the PAS produced in Lalgudi and Bobsein is substantially identical to the PAS produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, Bobsein discloses the treatment is performed at an elevated temperature with an aqueous solution containing 0.1-10 grams zinc acetate per liter for about 0.5-2 hours at a temperature range of 20-200 C to yield the treated polymeric solids having an improved melt stability (col. 8 ll. 12-20 Bobsein). This is substantially identical to the process of the present invention. 
Hence, the combination of Lalgudi and Bobsein suggests a PAS having a zinc content of the poly(arylene sulfide) (PAS) to at least 1000 ppm as measured by Inductively Coupled Plasma Optical Emission Spectrometry (ICP-OES). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 2: The combination of Lalgudi and Bobsein doesn’t directly mention a melt crystallization temperature (Tmc) of the PAS is at least 225 °C as measured by DSC according to ASTM D3418 after contact with the aqueous solution including zinc ions. However, the glass transition temperature of at least 225 °C is disclosed the working examples and there is no evidence to suggest either the Tg will be lowered due to contact with zinc ions. Furthermore, per “Investigation of Polymers with Differential Scanning Calorimetry”, the melt crystallization temperature is greater than the glass transition temperature (sections 2.3 and 2.5). It follows the melt crystallization temperature (Tmc) of the PAS is at least 225 °C as measured by DSC according to ASTM D3418 after contact with the aqueous solution including zinc ions.  Regarding “Investigation of Polymers with Differential Scanning Calorimetry”, references cited to show a universal fact need not be available as prior art before applicant's filing date. Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124.
	Regarding claim 3: The method of Bobsein comprises washing particles of PAS with an aqueous solution of zinc ions during recovery of the PAS following polymerization. 
Regarding claim 4: The method of Bobsein comprises washing particles of PAS with an aqueous solution of zinc ions. It is reasonable to conclude alkali metal halide is removed when washing. 
	Regarding claim 5: The zinc ions include zinc acetate (col. 8 ll. 12-20 Bobsein).
	Regarding claim 8:  The impact modifier used is Lotader 8900, which is the same impact modifier used in the present invention, which is defined as an impact modifier having an amount of ethylene and (meth)acrylate groups within the scope of claim 8.
	Regarding claim 9: Lotader 8900 is an ethylene glycidyl methacrylate impact modifier ([0025] Lalgudi). 
	Regarding claim 10: Additives include fibrous or granular reinforces ([0019] Lalgudi) (equivalent to a filler). 
	Regarding claim 11: A polymer composition is made by the method. 
Regarding claim 12: The combination of Lalgudi and Bobsein doesn't specifically recite an impact strength in units of kJ/m2 as measured according to ISO 180/A. Rather, Lalgudi discloses a notched Izod impact strength measured by ASTM D256 measured in units of J/m (Table 1 Lalgudi). 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, Lalgudi is directed to articles made from the composition having improved notched impact strength (Table 1 Lalgudi). Further, the composition of Lalgudi and Bobsein is substantially identical to the present composition, as discussed previously. 
Hence, Lalgudi and Bobsein suggests a composition having a notched impact strength within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 13: The combination of Lalgudi and Bobsein doesn't specifically recite the zinc is ionically bonded to the PAS. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition of Lalgudi and Bobsein is substantially identical to the present composition, as discussed previously. 
Hence, Lalgudi and Bobsein suggests a composition wherein the zinc is ionically bonded to the PAS. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 14: A shaped article is made by the composition or method. 
Regarding claim 15: Articles are made by injection molding ([0023] Lalgudi). 


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lalgudi et al. (US 2010/0004375) in view of Bobsein et al. (5,350,834), herein “Bobsein ‘834”. 
Regarding claim 1: Lalgudi is directed to a method of making a polymer composition comprising: 
	(i) contacting a poly(arylene sulfide) (PAS)  and 
	(ii) contacting the poly(arylene sulfide) (PAS) with an ethylene copolymer impact modified. 
	Lalgudi doesn’t mention contacting PAS with an aqueous solution including zinc ions. 
	Bobsein ‘834 is directed to a PAS of poly(arylene sulfide/sulfone) polymer treated with an aqueous solution of zinc ions. One skilled in the art would have been motivated to have treated the PAS of Lalgudi with a zinc ions for improved melt stability and decreased impurities (abstract Bobsein ‘834). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have treated the PAS of Lalgudi with a zinc ions.
	The combination of Lalgudi and Bobsein ‘834 doesn’t mention the zinc content of PAS is increased to at least 1000 ppm as measured by ICP-OES. However, Bobsein ‘834 teaches the amount of soluble zinc compound added to contact the polymer can vary depending upon the qualities of the final treated polymer, wherein the amount of zinc salt is used in an amount up to the solubility limits of the particular salt employed (col. 5 ll. 24-36 Bobsein ‘834). In other words the zinc content is a result-effective variable (MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected an amount of zinc compound resulting in a polymer having a zinc content within the scope of the claims.
Regarding claim 2: The combination of Lalgudi and Bobsein ‘834 doesn't specifically recite the melt crystallization temperature. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition of Lalgudi and Bobsein ‘834 is substantially identical to the present composition, as discussed previously. 
Hence, Lalgudi and Bobsein ‘834 suggests a PAS has a melt crystallization temperature within the scope of claim 2. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 3: The method of Bobsein ‘834 comprises washing particles of PAS with an aqueous solution of zinc ions during recovery of the PAS following polymerization.
Regarding claim 4: The method of Bobsein ‘834 comprises washing particles of PAS with an aqueous solution of zinc ions. It is reasonable to conclude alkali metal halide is removed when washing. 
	Regarding claim 5: Zinc acetate is disclosed in the working examples of Bobsein ‘834.
Regarding claim 6: Lalgudi discloses polyphenylene sulfide, which must be either meta/para/ortho since no other option is possible.
Regarding claim 7: Fortran is used in the working examples of Lalgudi. Per the information sheet for Fortran, it is a linear poly(para-phenylene sulfide) including 100 mol% recurring units of formula (A).  Regarding the information sheet for Fortran, references cited to show a universal fact need not be available as prior art before applicant's filing date. Such facts include the characteristics and properties of a material or a scientific truism, see MPEP 2124.
	Regarding claim 8:  The impact modifier used is Lotader 8900, which is the same impact modifier used in the present invention, which is defined as an impact modifier having an amount of ethylene and (meth)acrylate groups within the scope of claim 8.
	Regarding claim 9: Lotader 8900 is an ethylene glycidyl methacrylate impact modifier ([0025] Lalgudi). 
	Regarding claim 10: Additives include fibrous or granular reinforces ([0019] Lalgudi) (equivalent to a filler). 
	Regarding claim 11: A polymer composition is made by the method. 
Regarding claim 12: The combination of Lalgudi and Bobsein ‘834 doesn't specifically recite an impact strength in units of kJ/m2 as measured according to ISO 180/A. Rather, Lalgudi discloses a notched Izod impact strength measured by ASTM D256 measured in units of J/m (Table 1 Lalgudi). 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, Lalgudi is directed to articles made from the composition having improved notched impact strength (Table 1 Lalgudi). Further, the composition of Lalgudi and Bobsein ‘834 is substantially identical to the present composition, as discussed previously. 
Hence, Lalgudi and Bobsein ‘834 suggests a composition having a notched impact strength within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 13: The combination of Lalgudi and Bobsein ‘834 doesn't specifically recite the zinc is ionically bonded to the PAS. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In the present case, the composition of Lalgudi and Bobsein is substantially identical to the present composition, as discussed previously. 
Hence, Lalgudi and Bobsein ‘suggests a composition wherein the zinc is ionically bonded to the PAS. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 14: A shaped article is made by the composition or method. 
Regarding claim 15: Articles are made by injection molding ([0023] Lalgudi). 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764